                Case 20-12841-MFW                Doc 487        Filed 12/08/20          Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                               Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al., 1                                  Case No. 20-12841 (MFW)

                                Debtors.                             (Jointly Administered)



                      THE WALL STREET JOURNAL AFFIDAVIT OF
                     PUBLICATION FOR NOTICE OF PROPOSED SALE,
                  BIDDING PROCEDURES, AUCTION, AND SALE HEARING

Dated: December 8, 2020
       Brooklyn, New York
                                                       DONLIN, RECANO & COMPANY, INC.



                                                       Nora Morales
                                                       Director
                                                       6201 15 t h Avenue
                                                       Brookl yn, New York 11219
                                                       Telephone: 212-481-1411
                                                       Email: nmorales@donlinrecano.com




1        The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large
         number of debtor entities in these chapter 11 cases, for which joint administration has been requested, a
         complete list of the debtor entities and the last four digits of their federal tax identification numbers is not
         provided herein. A complete list of such information may be obtained on the website of the proposed
         claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the debtor entities for
         purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach, FL 33442.
Case 20-12841-MFW   Doc 487   Filed 12/08/20   Page 2 of 3
P2JW343000-0-B00500-1--------XA
                                                                                                        Case 20-12841-MFW                                                 Doc 487                 Filed 12/08/20                            Page 3 of 3

    THE WALL STREET JOURNAL.                                                                                                                                                                                                                                                                        Tuesday, December 8, 2020 | B5

                                                                                                                                                              COMMODITIES                                                                                                                                       wsj.com/market-data/commodities


    Futures Contracts                                                                                             Open
                                                                                                                                     Contract
                                                                                                                                High hilo     Low       Settle       Chg
                                                                                                                                                                                    Open
                                                                                                                                                                                 interest                  Open
                                                                                                                                                                                                                          Contract
                                                                                                                                                                                                                     High hilo     Low          Settle         Chg
                                                                                                                                                                                                                                                                           Open
                                                                                                                                                                                                                                                                        interest                        Open
                                                                                                                                                                                                                                                                                                                         Contract
                                                                                                                                                                                                                                                                                                                    High hilo     Low      Settle      Chg
                                                                                                                                                                                                                                                                                                                                                                     Open
                                                                                                                                                                                                                                                                                                                                                                  interest

                      Metal & Petroleum Futures                                                    Dec          388.40      389.70            384.00       386.50     –2.30   1,485         Treasury Notes (CBT)-$100,000; pts 32nds of 100%                                          Dec              .7431        .7454 s       .7373       .7429 –.0011 132,425
                                                                                                   Jan'21       384.20      387.00            380.00       382.30     –3.20 122,388         Dec            ...     ...           ... 138-045   10.5 68,175                            March'21         .7437        .7461 s       .7379       .7435 –.0011 16,736
                             Contract                                                   Open       Soybean Oil (CBT)-60,000 lbs.; cents per lb.                                             March'21 137-125 137-240      137-090 137-230      11.0 3,100,068                         Mexican Peso (CME)-MXN 500,000; $ per MXN
               Open     High hi lo        Low      Settle     Chg                     interest     Dec           39.19          39.19          38.73        38.87      –.32     721         5 Yr. Treasury Notes (CBT)-$100,000; pts 32nds of 100%                                    Dec      .05053   .05056                   .05000     .05034 –.00024 147,463
    Copper-High (CMX)-25,000 lbs.; $ per lb.                                                       Jan'21        38.45          38.46          37.77        38.03      –.38 135,318         Dec            ...     ...           ... 125-192    4.2 74,474                            March'21 .05011 .05011                     .04955     .04988 –.00023 11,994
    Dec       3.4940   3.5070            3.4700    3.5085 –0.0055                       3,739      Rough Rice (CBT)-2,000 cwt.; $ per cwt.                                                  March'21 125-240 125-292      125-230 125-287       5.2 3,071,211                         Euro (CME)-€125,000; $ per €
    March'21 3.5275 3.5460 s             3.4785    3.5165 –0.0080                     168,685      Jan           12.23          12.35          12.21        12.31         .09     7,745     2 Yr. Treasury Notes (CBT)-$200,000; pts 32nds of 100%                                    Dec      1.2132   1.2168                   1.2080     1.2121 –.0019 610,574
    Gold (CMX)-100 troy oz.; $ per troy oz.                                                        March         12.41          12.53          12.40        12.49         .08     1,344     Dec      110-136 110-140      110-135 110-140        .6 32,154                            March'21 1.2161 1.2200                     1.2111     1.2152 –.0018 65,922
    Dec      1836.50 1866.90            1820.80 1861.80 25.90                          11,952      Wheat (CBT)-5,000 bu.; cents per bu.                                                     March'21 110-128 110-136      110-127 110-135        .6 1,823,352
    Jan'21   1838.40 1870.20            1823.00 1863.30 25.80                           2,363      Dec          560.00      575.75            560.00       571.25      4.75      85         30 Day Federal Funds (CBT)-$5,000,000; 100 - daily avg.                                                                    Index Futures
    Feb      1841.10 1873.00            1824.80 1866.00 26.00                         396,424      March'21     574.25      579.75            565.50       577.50      2.00 193,140         Dec      99.9150 99.9150       99.9125 99.9125            120,435
    April    1846.70 1876.90            1829.20 1870.10 26.10                          71,579      Wheat (KC)-5,000 bu.; cents per bu.                                                      Jan'21   99.9200 99.9200       99.9150 99.9200 .0050 150,766                              Mini DJ Industrial Average (CBT)-$5 x index
    June     1848.50 1879.00            1831.80 1872.90 26.20                          33,494      Dec              ...         ...               ...      542.50      1.25      63         10 Yr. Del. Int. Rate Swaps (CBT)-$100,000; pts 32nds of 100%                             Dec             30174         30265 s      29954       30057      –141      95,221
    Aug      1847.90 1880.40            1834.20 1875.30 26.30                           8,816      March'21     542.00      548.25            530.75       545.50      2.75 122,599         Dec      100-170 100-185      100-155 100-175      12.5 157,182                           March'21        30100         30158 s      29858       29959      –138       7,669
    Palladium (NYM) - 50 troy oz.; $ per troy oz.                                                  Cattle-Feeder (CME)-50,000 lbs.; cents per lb.                                           March'21                                  97-250   13.0       990                         S&P 500 Index (CME)-$250 x index
    Dec           ...        ...              ... 2339.90 –6.10                            42      Jan         139.250     139.475           137.550      137.800 –1.975         18,525     Eurodollar (CME)-$1,000,000; pts of 100%                                                  Dec       3668.40 3703.90 s    3672.80 3690.80                   –7.10      34,357
    March'21 2356.00 2389.50            2322.00 2351.30 –6.70                           9,658      March       138.925     139.225           137.250      138.150 –1.275         10,855     Dec      99.7575 99.7625       99.7550 99.7575 .0025 1,079,293                            March'21        …        …            … 3682.60                  –7.30          26
    Platinum (NYM)-50 troy oz.; $ per troy oz.                                                     Cattle-Live (CME)-40,000 lbs.; cents per lb.                                             March'21 99.7950 99.8000       99.7950 99.8000 .0050 1,128,165                            Mini S&P 500 (CME)-$50 x index
    Dec           ...        ...              ... 1047.20 –24.00                            1      Dec         108.250     108.750           107.800      108.000 –.875 13,711              June     99.8000 99.8100       99.8000 99.8050       … 851,102                            Dec       3694.75 3705.00 s    3672.25 3690.75                   –7.25 2,484,021
    Jan'21   1067.10 1078.00            1014.10 1049.40 –23.40                         50,141      Feb'21      111.575     112.125           110.850      111.025 –1.375 114,099            Dec      99.7550 99.7650       99.7500 99.7600 .0100 812,390                              March'21 3687.00 3697.25 s 3664.25 3682.50                       –7.50 172,852
    Silver (CMX)-5,000 troy oz.; $ per troy oz.                                                    Hogs-Lean (CME)-40,000 lbs.; cents per lb.                                                                                                                                         Mini S&P Midcap 400 (CME)-$100 x index
    Dec       24.235   24.850            23.590    24.741 0.538                         1,462      Dec          65.350      65.600            64.350       64.500 –1.375         14,191                               Currency Futures                                                Dec       2244.30 2252.50 s    2225.70 2235.70                   –8.70      53,844
    March'21 24.310 24.940               23.630    24.794 0.541                       128,961      Feb'21       66.250      66.375            64.850       64.950 –1.625         83,361                                                                                               March'21 2230.10 2245.00 s 2223.60 2231.00                       –9.80          16
    Crude Oil, Light Sweet (NYM)-1,000 bbls.; $ per bbl.                                           Lumber (CME)-110,000 bd. ft., $ per 1,000 bd. ft.                                        Japanese Yen (CME)-¥12,500,000; $ per 100¥                                                Mini Nasdaq 100 (CME)-$20 x index
    Jan        46.15     46.54            45.36     45.76 –0.50                       358,034      Jan       680.00   697.80           680.00  696.80                 18.20       1,698     Dec           .9598       .9624            .9587          .9618    .0011 178,991          Dec      12525.00 12612.25 s 12474.75 12596.00                   70.00 235,860
    Feb        46.24     46.70            45.54     45.95 –0.47                       215,456      March     657.70   668.30           653.00  666.10                 14.50         766     March'21      .9614       .9639            .9602          .9634    .0011 10,717           March'21 12527.50 12609.00 s 12473.00 12593.75                   70.50   7,417
    March      46.46     46.81            45.70     46.09 –0.45                       202,850      Milk (CME)-200,000 lbs., cents per lb.                                                   Canadian Dollar (CME)-CAD 100,000; $ per CAD                                              Mini Russell 2000 (CME)-$50 x index
    April      46.60     46.87            45.81     46.19 –0.41                       100,678      Dec        15.35    15.40            15.19    15.39                    .04     4,740     Dec           .7821       .7827            .7793          .7815 –.0011 134,670            Dec       1892.80 1899.40 s    1875.30 1892.10                     .80 551,659
                                                                                                   Jan'21     15.81    16.18            15.58    16.15                    .43     3,400     March'21      .7827       .7830            .7796          .7819 –.0010 11,168
    June       46.54     46.83            45.86     46.23 –0.33                       220,447
                                                                                                   Cocoa (ICE-US)-10 metric tons; $ per ton.                                                                                                                                          Mini Russell 1000 (CME)-$50 x index
    Dec        45.64     46.08            45.10     45.57 –0.06                       275,058                                                                                               British Pound (CME)-£62,500; $ per £                                                      Dec       2079.30 2082.00 s    2073.10 2079.20                   –1.90       8,781
    NY Harbor ULSD (NYM)-42,000 gal.; $ per gal.                                                   Dec        2,836    2,836            2,836    2,836                    –42        33     Dec          1.3421     1.3439           1.3223        1.3401 –.0043 139,928
                                                                                                   March'21   2,614    2,644            2,589    2,636                    –18    96,177                                                                                               U.S. Dollar Index (ICE-US)-$1,000 x index
    Jan       1.3991   1.4159            1.3820    1.3992 –.0038                       96,876                                                                                               March'21     1.3431     1.3449           1.3236        1.3414 –.0041 12,945
                                                                                                   Coffee (ICE-US)-37,500 lbs.; cents per lb.                                                                                                                                         Dec         90.80    91.24       90.61    90.79                    .09      30,976
    Feb       1.4077   1.4227            1.3896    1.4065 –.0038                       53,523                                                                                               Swiss Franc (CME)-CHF 125,000; $ per CHF                                                  March'21    90.68    91.15       90.52    90.70                    .09       7,128
    Gasoline-NY RBOB (NYM)-42,000 gal.; $ per gal.                                                 Dec       114.75   114.75           114.75  116.95                  1.60     143         Dec          1.1215     1.1270 s         1.1179        1.1235      .0002    50,776
    Jan       1.2645   1.2740            1.2438    1.2558 –.0127                      116,205
                                                                                                   March'21 116.80 119.55              116.45  119.10                  1.55 117,212         March'21     1.1262     1.1305 s         1.1215        1.1271      .0003     2,883
    March     1.2902   1.3016            1.2725    1.2850 –.0101                       50,298
                                                                                                   Sugar-World (ICE-US)-112,000 lbs.; cents per lb.                                         Australian Dollar (CME)-AUD 100,000; $ per AUD                                                                                                             Source: FactSet
                                                                                                   March      14.40    14.66            14.30    14.45                    .01 406,913
    Natural Gas (NYM)-10,000 MMBtu.; $ per MMBtu.                                                  May        13.84    14.03            13.74    13.86                    .02 222,366
    Jan        2.456     2.483      t     2.381     2.406 –.169                       291,107
                                                                                                   Sugar-Domestic (ICE-US)-112,000 lbs.; cents per lb.
    Feb
    March
               2.471
               2.439
                         2.495
                         2.468
                                          2.406
                                          2.387
                                                    2.433 –.153
                                                    2.432 –.119
                                                                                       97,934
                                                                                      189,096
                                                                                                   Jan
                                                                                                   March
                                                                                                              28.00
                                                                                                              28.35
                                                                                                                       28.00
                                                                                                                       28.35
                                                                                                                                        28.00
                                                                                                                                        28.35
                                                                                                                                                 27.95
                                                                                                                                                 28.35
                                                                                                                                                                       –.30
                                                                                                                                                                       –.01
                                                                                                                                                                                  1,427
                                                                                                                                                                                  3,024
                                                                                                                                                                                            Exchange-Traded Portfolios | WSJ.com/ETFresearch
    April      2.418     2.439            2.366     2.412 –.096                        88,732
    May        2.421     2.452            2.384     2.425 –.092                        55,984
                                                                                                   Cotton (ICE-US)-50,000 lbs.; cents per lb.                                                                                                                                                                                                    Closing Chg YTD
                                                                                                   Dec        70.63    70.63            70.63    70.63                    .77      46                                 Largest 100 exchange-traded funds, latest session                                               ETF                  Symbol Price (%) (%)
    Oct        2.581     2.610            2.552     2.583 –.076                        91,042
                                                                                                   March'21   71.65    72.52            71.35    72.38                    .81 129,299
                                                                                                                                                                                                                                                                                                                      Schwab US TIPs        SCHP     61.59    0.24      8.8
                                                                                                   Orange Juice (ICE-US)-15,000 lbs.; cents per lb.                                                    Monday, December 7, 2020                                                     Closing Chg YTD
                             Agriculture Futures                                                   Jan       123.75   124.50           121.35  121.90                 –2.05       6,192                                                                  ETF                  Symbol Price (%) (%)                    SPDR DJIA Tr          DIA     301.10   –0.49      5.6
                                                                                                                                                                                                                       Closing Chg YTD                                                                                SPDR S&PMdCpTr        MDY     408.40   –0.34      8.8
    Corn (CBT)-5,000 bu.; cents per bu.                                                            March     126.05   127.00           122.10  122.80                 –3.45       4,252     ETF                 Symbol Price (%) (%)                     iShMSCI EAFE              EFA     71.95   –0.81      3.6     SPDR S&P 500          SPY     369.09   –0.21     14.7
    Dec       415.25   421.00           412.00   419.50                       2.50   4,868                                                                                                  ARKInnovationETF        ARKK   120.68     2.98 141.1         iShMSCIEmgMarkets         EEM     50.85       ...   13.3     SPDR S&P Div          SDY     105.95   –0.96     –1.5
    March'21 419.50 425.25              415.25   424.00                       3.50 889,503                                 Interest Rate Futures                                            CommSvsSPDR             XLC     67.40     0.63 25.7          iShMSCIJapan              EWJ     65.09   –1.47      9.9     TechSelectSector      XLK     126.40    0.29     37.9
    Oats (CBT)-5,000 bu.; cents per bu.                                                                                                                                                     CnsmrDiscSelSector      XLY    157.67    –0.23 25.7          iShNatlMuniBd             MUB    116.80    0.05      2.5     UtilitiesSelSector    XLU      62.76    0.56     –2.9
    Dec           ...        ...             ... 325.00                      11.75         40      Ultra Treasury Bonds (CBT) - $100,000; pts 32nds of 100%                                 CnsStapleSelSector      XLP     67.37    –0.38   7.0         iSh1-5YIGCorpBd           IGSB    55.03    0.04      2.6     VanEckGoldMiner       GDX      36.50    3.37     24.7
    March'21 306.25 320.00 s            304.00   318.25                      11.75      3,607      Dec           ...     ...         ... 213-080 1-26.0 27,256                              EnSelectSectorSPDR      XLE     39.68    –2.34 –33.9
                                                                                                                                                                                                                                                         iShPfd&Incm               PFF     37.93    0.24      0.9     VangdInfoTech         VGT     342.55    0.25     39.9
    Soybeans (CBT)-5,000 bu.; cents per bu.                                                        March'21 209-110 211-250    208-190 211-170 1-26.0 1,005,981                             FinSelSectorSPDR        XLF     28.78    –0.69 –6.5
                                                                                                                                                                                                                                                         iShRussell1000Gwth        IWF    235.28    0.35     33.7     VangdSC Val           VBR     139.56   –0.61      1.8
    Jan      1160.00 1169.00           1149.00 1158.50                       –4.50 280,160         Treasury Bonds (CBT)-$100,000; pts 32nds of 100%                                         HealthCareSelSect       XLV    111.85    –0.61   9.8
                                                                                                                                                                                                                                                         iShRussell1000            IWB    208.65   –0.03     16.9     VangdSC Grwth         VBK     253.34    0.19     27.5
    March    1162.00 1172.00           1151.25 1162.50                       –2.50 268,856         Dec      170-120 171-220    170-110 171-180        26.0 39,665                                                                                        iShRussell1000Val         IWD    135.56   –0.56     –0.7     VangdExtMkt           VXF     159.65    0.40     26.7
                                                                                                                                                                                            IndSelSectorSPDR        XLI     88.78    –0.48   9.0
                                                                                                                                                                                                                                                         iShRussell2000            IWM    188.38    0.10     13.7     VangdDivApp           VIG     139.16   –0.46     11.6
    Soybean Meal (CBT)-100 tons; $ per ton.                                                        March'21 171-170 172-210    171-060 172-170        28.0 1,122,459                        InvscQQQI               QQQ    307.25     0.57 44.5
                                                                                                                                                                                                                                                         iShRussellMid-Cap         IWR     67.32   –0.21     12.9     VangdFTSEDevMk        VEA      46.40   –0.73      5.3
                                                                                                                                                                                            InvscS&P500EW           RSP    126.45    –0.50   9.3
                                                                                                                                                                                                                                                         iShRussellMCValue         IWS     95.78   –0.46      1.1     VangdFTSE EM          VWO      49.34       ...   11.0
                                                                                                                                                                                            iSh3-7YTreasuryBd       IEI    132.78     0.14   5.6
    Bonds | wsj.com/market-data/bonds/benchmarks
                                                                                                                                                                                                                                                         iShS&P500Growth           IVW     62.55    0.06     29.2     VangdFTSE Europe      VGK      59.49   –0.58      1.5
                                                                                                                                                                                            iShCoreDivGrowth        DGRO    44.58    –0.51   6.0
                                                                                                                                                                                                                                                         iShS&P500Value            IVE    127.44   –0.58     –2.0     VangdFTSEAWxUS        VEU      57.44   –0.50      6.9
                                                                                                                                                                                            iShCoreMSCIEAFE         IEFA    67.92    –0.85   4.1
                                                                                                                                                                                                                                                         iShShortTreaBd            SHV    110.52       ...    0.1     VangdGrowth           VUG     247.96    0.39     36.1
                                                                                                                                                                                            iShCoreMSCIEM           IEMG    61.07    –0.07 13.6          iShSilver                 SLV     22.82    1.51     36.8     VangdHlthCr           VHT     219.92   –0.53     14.7
    Tracking Bond Benchmarks                                                                                                                                                                iShCoreMSCITotInt
                                                                                                                                                                                            iShCoreS&P500
                                                                                                                                                                                                                    IXUS
                                                                                                                                                                                                                    IVV
                                                                                                                                                                                                                            66.26
                                                                                                                                                                                                                           370.50
                                                                                                                                                                                                                                     –0.51   7.0
                                                                                                                                                                                                                                     –0.19 14.6
                                                                                                                                                                                                                                                         iShTIPSBondETF
                                                                                                                                                                                                                                                         iSh1-3YTreasuryBd
                                                                                                                                                                                                                                                                                   TIP
                                                                                                                                                                                                                                                                                   SHY
                                                                                                                                                                                                                                                                                          126.50
                                                                                                                                                                                                                                                                                           86.38
                                                                                                                                                                                                                                                                                                    0.26
                                                                                                                                                                                                                                                                                                    0.02
                                                                                                                                                                                                                                                                                                              8.5
                                                                                                                                                                                                                                                                                                              2.1
                                                                                                                                                                                                                                                                                                                      VangdHiDiv
                                                                                                                                                                                                                                                                                                                      VangdIntermBd
                                                                                                                                                                                                                                                                                                                                            VYM
                                                                                                                                                                                                                                                                                                                                            BIV
                                                                                                                                                                                                                                                                                                                                                     91.46
                                                                                                                                                                                                                                                                                                                                                     93.17
                                                                                                                                                                                                                                                                                                                                                             –0.66
                                                                                                                                                                                                                                                                                                                                                              0.15
                                                                                                                                                                                                                                                                                                                                                                       –2.4
                                                                                                                                                                                                                                                                                                                                                                        6.8
                                                                                                                                                                                            iShCoreS&P MC           IJH    223.38    –0.37   8.5
    Return on investment and spreads over Treasurys and/or yields paid to investors compared with 52-week                                                                                   iShCoreS&P SC           IJR     88.99    –0.25   6.1
                                                                                                                                                                                                                                                         iSh7-10YTreasuryBd        IEF    119.69    0.31      8.6     VangdIntrCorpBd       VCIT     96.77    0.08      6.0
                                                                                                                                                                                                                                                         iSh20+YTreasuryBd         TLT    156.60    0.90     15.6     VangdLC               VV      173.25   –0.12     17.2
    highs and lows for different types of bonds                                                                                                                                             iShS&PTotlUSStkMkt      ITOT    84.84    –0.08 16.7          iShRussellMCGrowth        IWP     99.62    0.07     30.6     VangdMC               VO      204.47   –0.08     14.8
       Total                                                                                         Total                                                                                  iShCoreUSAggBd          AGG    117.77     0.15   4.8         iShUSTreasuryBdETF        GOVT    27.33    0.31      5.4     VangdMBS              VMBS     54.09    0.02      1.7
      return      YTD total                                                                         return     YTD total                                                                    iShSelectDividend       DVY     96.89    –0.67 –8.3          JPM UltShtIncm            JPST    50.78   –0.02      0.7     VangdRealEst          VNQ      85.67   –0.87     –7.7
                                                                             Yield (%)                                                                                Yield (%)
                                                                                                                                                                                            iShESGAwareUSA          ESGU    84.78    –0.09 18.9          PIMCOEnhShMaturity        MINT   101.98       ...    0.4     VangdS&P500ETF        VOO     339.18   –0.19     14.7
       close      return (%)          Index                              Latest Low High             close     return (%)           Index                         Latest Low High
                                                                                                                                                                                            iShEdgeMSCIMinUSA       USMV    67.07    –0.10   2.2         SPDR BlmBarcHYBd          JNK    108.21   –0.06     –1.2     VangdST Bond          BSV      82.82    0.02      2.7
                                                                                                   Mortgage-Backed Bloomberg Barclays                                                       iShEdgeMSCIUSAMom       MTUM   158.29     0.90 26.1          SPDRBloomBar1-3MTB        BIL     91.51   –0.02      0.1     VangdSTCpBd           VCSH     83.06    0.08      2.5
     Broad Market Bloomberg Barclays                                                                                                                                                        iShEdgeMSCIUSAQual      QUAL   114.68    –0.14 13.5          SPDR Gold                 GLD    174.89    1.49     22.4     VangdSC               VB      188.09   –0.25     13.6
     2281.90                      7.1 U.S. Aggregate                     1.190 1.020 2.380        2225.40                  3.6       Mortgage-Backed              1.360 0.930 2.690         iShGoldTr               IAU     17.77     1.43 22.6          SchwabIntEquity           SCHF    35.67   –0.67      6.1     VangdTotalBd          BND      87.99    0.14      4.9
                                                                                                                                                                                            iShiBoxx$InvGrCpBd      LQD    137.12     0.09   7.2         SchwabUS BrdMkt           SCHB    89.53   –0.04     16.5     VangdTotIntlBd        BNDX     58.49    0.17      3.4
     U.S. Corporate Indexes Bloomberg Barclays                                                    2172.17                  3.4       Ginnie Mae (GNMA) 0.860 0.290 2.660                    iShiBoxx$HYCpBd         HYG     86.81    –0.05 –1.3          SchwabUS Div              SCHD    64.69   –0.66     11.7     VangdTotIntlStk       VXUS     59.25   –0.50      6.4
                                                                                                                                                                                            iShJPMUSDEmgBd          EMB    114.76    –0.02   0.2         SchwabUS LC               SCHX    89.69   –0.08     16.8     VangdTotalStk         VTI     191.30   –0.11     16.9
     3436.66                9.1       U.S. Corporate                     1.820 1.800 4.580        1314.29                  3.7       Fannie mae (FNMA) 1.540 1.110 2.690                    iShMBSETF               MBB    109.93     0.02   1.7         SchwabUS LC Grw           SCHG   125.42    0.50     35.0     VangdTotlWrld         VT       91.02   –0.32     12.4
                                                                                                                                                                                            iShMSCI ACWI            ACWI    89.47    –0.23 12.9          SchwabUS SC               SCHA    85.77   –0.16     13.4     VangdValue            VTV     118.40   –0.63     –1.2
     3098.18                      6.9 Intermediate                       1.170 1.170 4.400        2017.32                  3.6       Freddie Mac (FHLMC) 1.520 1.080 2.710

     5142.89                 12.8 Long term                              2.830 2.730 4.930         593.18                   4.8 Muni Master                       0.934 0.838 3.441
                                                                                                                                                                                                                                                                     ADVERTISEMENT
     699.05                 8.4       Double-A-rated                     1.440 1.300 3.360         419.57                   5.2 7-12 year                         0.922 0.771 3.447
     914.76                 9.0
     High Yield Bonds ICE BofA
                                      Triple-B-rated                     2.090 2.080 5.350         479.21
                                                                                                   465.64
                                                                                                                                5.8 12-22 year
                                                                                                                            5.6 22-plus year
                                                                                                                                                                  1.362 1.224 3.690
                                                                                                                                                                  1.978 1.765 4.123
                                                                                                                                                                                                                                          The Marketplace
                                                                                                                                                                                                                                     To advertise: 800-366-3975 or WSJ.com/classiﬁeds
     490.66                    5.1 High Yield Constrained 4.443 4.443 11.400                       Global Government J.P. Morgan†
     447.28                 2.2       Triple-C-rated                     8.868 8.868 19.071        613.45                   5.2 Global Government 0.580 0.390 1.060
                                                                                                                                                                                                                                                                       NOTICE OF SALE
     3304.48                 3.5      High Yield 100                     3.731 3.589 10.740        858.03                       6.8 Canada                        0.900 0.590 1.740
                                                                                                                   n.a.              EMU§                                                   34: 1'23:# 53*3:5 (*'.71;3&= &<173 8<7 34: #25372&3 <8 #:,*-*7:                         &XBB =D@DF =<'4C!W!?# VC:8'<? .!@']
     443.23                    5.2 Global High Yield Constrained 4.429 4.429 11.310                 n.a.                                                            n.a. n.a. n.a.           V/ *N l<4YV6 WZ#S6W !S4"8_ SS!_ &, 27._F !Kg,(N* FF_ !g)N Q.] E[^FE?CF                     A] 6KN KNg*J/L (. P./)JON* (KN 8gGN eJGG fN KNGO fNM.*N (KN W./.*gfGN Rg*c
                                                                                                                                                                                                                    mNf(.*)]                aRY2`      aU.J/(Gc #O0J/J)(N*NO`       Y] 2gG*g(K .M (KN !.'*( ./ 5'+'@A'< *(F *B*BF C8 ,BX(B CD@DF =<'4C!W!?#
     337.32                 2.6       Europe High Yield Constrained 2.816 2.464 8.183              793.13                   4.5      France                       -0.110 -0.160 0.430                                  Q'C<!?# 5C8'X 5'+'@A'< *(F *B*B C8 ,BX(B CD@D IV.H           VC:8'<? .!@'_ g( ?EC Q.*(K Rg*HN( 8(*NN(_ B(K YG..*_ !.'*(*..0 1C_
                                                                                                                                                                                                                3AZ'+8!>? 5'C)W!?'X 5'+'@A'< ,&F *B*B C8 &XBB =D@D IV.H             2JG0J/L(./_ mNGgeg*N F>?[F]
     U.S Agency Bloomberg Barclays                                                                 552.23                  3.1       Germany                      -0.470 -0.740 -0.050                 /-&1'# -" ,*-,-(#% (+0#. )1%%1/! ,*-'#%$*#(.                                     39OV7.P3K/D #GG <fINP(J./) 0')( ag` fN J/ e*J(J/L_ af` )(g(N_ eJ(K ),NPJhPJ(c_
                                                                                                                                                                                                                      +$'&1-/. +/% (+0# 2#+*1/!                                     (KN GNLgG g/O MgP('gG fg)N) (KN*N.M_ g/O aP` fN hGNO eJ(K (KN !.'*( g/O )N*&NO
     1863.71                   5.3 U.S Agency                            0.480 0.470 1.950         295.35      -0.9                  Japan                        0.290 0.040 0.320             2MV;/V .;NV K3.P7V .Q;. (KN gf.&N^Pg,(J./NO ONf(.*) g/O ONf(.*)^                    ). g) (. fN C+86CWWR <'+'!4') /. Gg(N* (Kg/ (KN g,,GJPgfGN .fINP(J./ ONgOGJ/N fc=
                                                                                                                                                                                            J/^,.))N))J./ aP.GGNP(J&NGc_ (KN 75'A8><:5` NgPK hGNO g &.G'/(g*c ,N(J(J./ M.*          aJ` ,*.,.)NO P.'/)NG M.* (KN mNf(.*)_ X*NN/fN*L 6*g'*JL_ SS;_ ag` 6KN QN0.'*)
     1625.36                 4.0      10-20 years                        0.370 0.340 1.850         618.35                  3.7       Netherlands                  -0.390 -0.540 0.080       *NGJNM '/ON* PKg,(N* FF .M (KN "g/H*',(Pc !.ON J/ (KN 4/J(NO 8(g(N) "g/H^               "'JGOJ/L_ F[[@ Q.*(K <*g/LN 8(*NN(_ 8'J(N FE[[_ 2JG0J/L(./_ mZ F>?[F a#((/=
                                                                                                                                                                                            *',(Pc !.'*( M.* (KN mJ)(*JP( .M mNGgeg*N a(KN 77>6<85` ./ Q.&N0fN* >_ E[E[]            mN//J) #] RNG.*. a0NG.*.O$L(Gge]P.0` g/O af` @@ 2N)( 2gPHN* m*]_ 8'J(N
                            11.1      20-plus years                                                                                  U.K.                                                   #( (KN )g0N (J0N_ (KN mNf(.*) hGNO g 0.(J./ a(KN 7/CW' L>8!>?5` eJ(K (KN                DF[[_ !KJPgL._ VS A[A[F a#((/= Qg/Pc #] ;N(N*0g/ a,N(N*0g//$L(Gge]P.0`_
     4237.65                                                             1.690 1.170 2.450        1080.05                 7.5                                     0.650 0.390 1.180         !.'*( )NNHJ/L N/(*c .M .*ON*)_ g0./L .(KN* (KJ/L)_ g,,*.&J/L ag` (KN )gGN .M            Z*JP W.eN aK.eNN$L(Gge]P.0`_ g/O QJPK.Gg) Z] "gGGN/ afgGGN//$L(Gge]P.0``%
                                                                                                                                                                                            (KN mNf(.*3) #))N()E a(KN 7/CW'5` (. lY Y! #P+'J)J(J./_ SS!_ g mNGgeg*N GJ0J(NO         aJJ` (KN <MhPN .M (KN 4]8] 6*')(NN_ ?CC TJ/L 8(*NN(_ 8'J(N EE[@_ S.PHf.d DB_
     2918.99                      6.7 Yankee                             1.430 1.420 3.500         922.29                   4.6      Emerging Markets ** 4.443 4.437 7.480                  GJgfJGJ(c P.0,g/c a(KN 7/8CWY!?# Q><:' 9!))'<5`_ )'fINP( (. (KN )'f0J))J./ .M           2JG0J/L(./_ mZ F>?[F_ #((/= Wg//gK RP!.GG'0_ Z)+] aKg//gK]0PP.GG'0$
                                                                                                                                                                                            KJLKN* .* fN((N* .MMN*) J/ g/ g'P(J./ ,*.PN)) a(KN 7;6+8!>?5`% af` ,*.PNO'*N)           ')O.I]L.&`% aJJJ` P.'/)NG M.* (KN mNf(.*)3 ,*N,N(J(J./ g/O ,.)(,N(J(J./ gLN/( g/O
     *Constrained indexes limit individual issuer concentrations to 2%; the High Yield 100 are the 100 largest bonds                           † In local currency § Euro-zone bonds        M.* (KN ).GJPJ(g(J./ .M fJO) J/ P.//NP(J./ eJ(K (KN #'P(J./ a(KN 79!))!?# 2<>E          GN/ON*) g/O (KN 8(gGHJ/L W.*)N "JOON*_ ag` 2J/)(./ - 8(*ge/ SS;_ E[[ ;g*H #&N^
     ** EMBI Global Index                                                                                          Sources: ICE Data Services; Bloomberg Barclays; J.P.Morgan               +')6<':5`% aP` (KN M.*0 g/O 0g//N* .M /.(JPN) *NGg(NO (. (KN 8gGN% g/O aO`              /'N_ QNe l.*H_ Ql F[FAA_ #((/= !g*Nc m] 8PK*NJfN*_ Z)+] aP)PK*NJfN*$eJ/)(./]
                                                                                                                                                                                            ,*.PNO'*N) M.* (KN g))'0,(J./ g/O g))JL/0N/( .M P./(*gP() g/O GNg)N) J/                 P.0` g/O g/O X*NL.*c R] Xg*(Gg/O_ Z)+] aLLg*(Gg/O$eJ/)(./]P.0`_ af` l.'/L
                                                                                                                                                                                            P.//NP(J./ eJ(K (KN 8gGN a(KN 7;::6@=8!>? C?) ;::!#?@'?8 2<>+')6<':5`]                  !./gegc 8(g*Lg(( - 6gcG.*_ SS;_ F[[[ Q] TJ/L 8(*NN(_ 2JG0J/L(./_ mNGgeg*N
                                                                                                                                                                                                2MV;/V .;NV T-0.QV0 K3.P7V (Kg( g,,*.&gG .M (KN 8gGN .M (KN #))N()                  F>?[F_ #((/= U.)N,K "g**c_ Z)+] aIfg**c$cP)(]P.0` g/O U.)N,K R] R'G&JKJGG_ Z)+]
    Global Government Bonds: Mapping Yields                                                                                                                                                 (. (KN 8(gGHJ/L W.*)N "JOON* .* .(KN* 8'PPN))M'G "JOON* 0gc *N)'G( J/_ g0./L
                                                                                                                                                                                            .(KN* (KJ/L)_ (KN g))'0,(J./_ g))JL/0N/(_ g/O\.* (*g/)MN* fc (KN mNf(.*) .M
                                                                                                                                                                                                                                                                                    aI0'G&JKJGG$cP)(]P.0`_ g/O aP` W.GGg/O - T/JLK( SS;_ FB[ Q] 9J&N*)JON ;Ggbg_
                                                                                                                                                                                                                                                                                    8'J(N E@[[_ !KJPgL._ VS A[A[A_ #((/= U.)K'g 8,N/PN* aI.)K'g]),N/PN*$KHGge]
                                                                                                                                                                                            PN*(gJ/ NdNP'(.*c P./(*gP() g/O '/Nd,J*NO GNg)N)] VM c.' g*N P.'/(N*,g*(c (.            P.0`_ ;KJGGJ, 2] QNG)./ a,KJGGJ,]/NG)./$KHGge]P.0`_ g/O #/g)(g)Jg 8.(J*.,.'G.)
    Yields and spreads over or under U.S. Treasurys on benchmark two-year and 10-year government bonds in                                                                                   g/ NdNP'(.*c P./(*gP( .* '/Nd,J*NO GNg)N eJ(K (KN mNf(.*)_ c.' eJGG *NPNJ&N g           ag/g)(g)Jg]).(J*.,.'G.)$KHGge]P.0`% aJ&` ,*.,.)NO P.'/)NG (. (KN <MhPJgG !.0^
                                                                                                                                                                                            )N,g*g(N /.(JPN *NLg*OJ/L (KN #))'0,(J./ g/O #))JL/0N/( ;*.PNO'*N) (Kg(                 0J((NN .M 4/)NP'*NO !*NOJ(.*)= "N*LN* 8J/LN*0g/_ SS;_ FCB[ "*JPHNGG #&N/'N_
    selected other countries; arrows indicate whether the yield rose(s) or fell (t) in the latest session                                                                                   P./(gJ/) gOOJ(J./gG *NGN&g/( Og(N) g/O .(KN* J/M.*0g(J./ (Kg( 0gc J0,gP( c.'            8'J(N F>[[_ RJg0J_ YS DDFDF a#((/= "*Jg/ X 9JPK af*JPK$fN*LN*)J/LN*0g/]
                                                                                                                                                                                            g) P.'/(N*,g*(c (. )'PK NdNP'(.*c P./(*gP( .* '/Nd,J*NO GNg)N]                          P.0` g/O RJPKgNG QJGN) a0/JGN)$fN*LN*)J/LN*0g/]P.0`` g/O ;gPK'G)HJ 8(g/L
                       Country/                                               Yield (%)                                          Spread Under/Over U.S. Treasurys, in basis points              2MV;/V .;NV T-0.QV0 K3.P7V (Kg( ./ Q.&N0fN* ED_ E[E[_ (KN !.'*(                     kJNKG - U./N) SS;_ >F> Q] Rg*HN( 8(*NN(_ F@(K YG..*_ 2JG0J/L(./_ mZ F>?[F a#((/=
      Coupon (%) Maturity, in years     Latest(l)-2 -1       0       1   2    3 4 Previous        Month ago     Year ago                 Latest                  Prev        Year ago       N/(N*NO g/ <*ON* g,,*.&J/L (KN "JOOJ/L ;*.PNO'*N) jm.PHN( Q.] FDAi a(KN                 "*gOM.*O 8g/OGN* af)g/OGN*$,)bIGge]P.0` g/O !.GJ/ 9.fJ/)./ aP*.fJ/)./$
       0.125           U.S. 2          0.145 t               l                          0.149        0.165       1.633                                                                      79!))!?# 2<>+')6<': 3<)'<5`] #GG J/(N*N)(NO fJOON*) )K.'GO Pg*NM'GGc *NgO (KN           ,)bIGge]P.0``% g/O a&` gGG ,g*(JN) (Kg( Kg&N *N+'N)(NO /.(JPN J/ (KN)N !Kg,(N* FF
                                                                                                                                                                                            ,*.,.)NO "JOOJ/L ;*.PNO'*N)_ g((gPKNO (. (KN "JOOJ/L ;*.PNO'*N) <*ON*] 6KN              !g)N) aP.GGNP(J&NGc aJ`^a&`_ (KN 73AZ'+8!>? K>8!+' 2C<8!':5`]
       0.875               10         0.926 t                    l                      0.970      0.815         1.841                                                                      ONgOGJ/N fc eKJPK gGG "JO) 0')( fN 2*,+277" 1&*&!)&( J) 5'+'@A'< ,$F *B*BF C8               73K/V1-VK7V/ 3T T;PMPKS .3 .PLVMJ ;//V0. ;K 39OV7.P3KD *'=
                                                                                                                                                                                            ,*XBB =D@D VC:8'<? .!@']                                                                ;*73= <7 :'323= -4< 8*2,5 3< 32):,= 82,: *'# 5:7/: *' <(0:&32<'
       2.250      Australia 2          0.108 t             l                            0.110      0.111         0.762        -3.7                                 -3.9          -87.1          73K.;7. 2V0/3K/ T30 2;0.PV/ PK.V0V/.V5 PK /-9LP..PKS ; 9P5D                         <' <7 (:8<7: 34: *;;,2&*(,: <(0:&32<' #:*#,2': 2' *&&<7#*'&:
                                                                                                                                                                                            6KN "JOOJ/L ;*.PNO'*N) )N( M.*(K (KN *N+'J*N0N/() M.* )'f0J((J/L g :'gGJhNO             -234 34: :'3:7:# (2##2'6 ;7<&:#17:5 <7#:7 )*= (: 8<7:/:7
       1.000               10          1.049 s                   l                      1.006      0.768         1.138                          12.3               3.6           -70.3      "JO_ g/O g/c ,N*)./ J/(N*N)(NO J/ 0gHJ/L g/ .MMN* (. ,'*PKg)N (KN #))N()                (*77:# 87<) *55:732'6 *'= <(0:&32<' 3< 34: 5*,:% 2'&,1#2'6
       0.000        France 2          -0.702 t        l                                -0.688     -0.686        -0.585      -84.7                                 -83.6         -221.8      @6:8 P.0,Gc )(*JP(Gc eJ(K (KN "JOOJ/L ;*.PNO'*N)] 3?WR 16CW!G') 9!): U!WW               -234 7:5;:&3 3< 34: 37*'58:7 <8 34: 37*'58:77:# *55:35 <8 34:
                                                                                                                                                                                            A' +>?:!)'<') AR 8"' 5'A8><:] #/c J/(N*N)(NO ,N*)./) )K.'GO P./(gP(=                    #:(3<7 :53*3:5 87:: *'# &,:*7 <8 ,2:'5% &,*2)5% :'&1)(7*'&:5
       0.000               10         -0.340 t           l                             -0.305     -0.349         0.034 -126.6                                    -127.5         -180.7      aJ` 2<>=>:') P?4':8@'?8 9C?Y'< 8> 5'A8><:X Y.PgG;.J/( 8NP'*J(JN)_ SS!_ B>>              *'# <34:7 2'3:7:535 :88:&3:# 34:7:1'#:7!
                                                                                                                                                                                            SNdJ/L(./ #&N/'N_ 8'J(N FE[D_ QNe l.*H_ Ql F[[EE_ #((/= 9JPK QNUg0N g/O                     K3 /-77V//30 MP;9PMP.JD 34: 5*,: -2,, (: 87:: *'# &,:*7 <8%
       0.000      Germany 2           -0.755 t        l                                -0.742     -0.774        -0.621     -90.0                                  -89.1         -225.5      m'g/N 8('GGJPK% g/O aJJ` 2<>=>:') 7>6?:'W 8> 5'A8><:X X*NN/fN*L 6*g'*JL_                *)<'6 <34:7 342'65% *'= &,*2) *7252'6 87<) *'= &<'#1&3 <8
       0.000               10         -0.579 t         l                               -0.543     -0.616        -0.286 -150.5                                    -151.3         -212.6      SS;_ @@ 2N)( 2gPHN* m*]_ 8'J(N DF[[_ !KJPgL._ VS A[A[F_ #((/= Qg/Pc #]                  34: #:(3<75 ;72<7 3< 34: &,<52'6 <8 34: 5*,:% -4:34:7 .'<-'
                                                                                                                                                                                            ;N(N*0g/_ Z*JP W.eN_ g/O QJPK.Gg) Z] "gGGN/]                                            <7 1'.'<-'% -4:34:7 #1: <7 3< (:&<): #1:% -4:34:7 *&&71:#%
       0.050          Italy 2         -0.402 t           l                             -0.397     -0.404        -0.098 -54.7                                      -54.6         -173.1          39.;PKPKS ;55P.P3K;M PKT30L;.P3KD !.,JN) .M (KN 8gGN R.(J./_                        *(5<,13:% &<'32'6:'3 <7 <34:7-25:% 5< ,<'6 *5 51&4 &,*2) *725:5
                                                                                                                                                                                            (KN "JOOJ/L ;*.PNO'*N) <*ON*_ "JOOJ/L ;*.PNO'*N)_ g) eNGG g) gGG *NGg(NO                <13 <8 <7 7:,*3:5 3< :/:'35 <&&1772'6 ;72<7 3< 34: &,<52'6 <8
       0.900               10          0.611 t                   l                      0.629      0.655         1.351    -31.5                                   -34.1          -49.0      O.P'0N/() aJ/PG'OJ/L (KN 8(gGHJ/L W.*)N ;'*PKg)N #L*NN0N/(`_ g*N g&gJGgfGN=             34: 5*,:! *&&<7#2'6,=% *5 * 7:51,3 <8 34: 5*,:% 34: 51&&:5581, (2#"
                                                                                                                                                                                            ag` M*NN .M PKg*LN ',./ *N+'N)( (. m./GJ/ 9NPg/. - !.]_ V/P] a(KN /.(JPN g/O            #:7 -2,, '<3 (: * 51&&:55<7 3< *'= <8 34: #:(3<75 (= 7:*5<' <8
       0.100         Japan 2          -0.136 t            l                            -0.130     -0.145        -0.135    -28.1                                   -27.8         -176.8      PGgJ0) gLN/( *N(gJ/NO J/ (KN)N PKg,(N* FF Pg)N)` fc PgGGJ/L F a?AA` AAA^                *'= 34:<7= <8 ,*- <7 :9123=% *'# 34: 51&&:5581, (2##:7 -2,, 4*/:
       0.100               10          0.026               l                            0.026      0.022        -0.017                                            -94.4         -185.8      FB>@ a(.GG M*NN` .* N0gJGJ/L cMKPJ/M.$O./GJ/*NPg/.]P.0% af` M*NN .M PKg*LN fc           '< ,2*(2,23=% :+&:;3 *5 :+;7:55,= ;7</2#:# 2' 34: 51&&:5581, (2#"
                                                                                                                           -90.1                                                            &J)J(J/L (KN mNf(.*)3 *N)(*'P('*J/L eNf)J(N g( eee]O./GJ/*NPg/.]P.0\cMKP% .*            #:7$5 *55:3 ;17&4*5: *67::):'3% 8<7 *'= ,2:'5% &,*2)5% :'&1)"
       0.400         Spain 2          -0.594 t         l                               -0.588     -0.575        -0.377       -73.9                                -73.6         -201.1      aP` M.* g MNN &Jg ;#!Z9 fc &J)J(J/L K((,)=\\NPM]ONf]')P.'*()]L.&]                       (7*'&:5 *'# <34:7 2'3:7:535 *6*2'53 <7 2' *'= <8 34: #:(3<75
                                                                                                                                                                                                PL230.;K. 5;.V/ ;K5 5V;5MPKV/D 6KN Og(N) g/O ONgOGJ/N) )N( M.*(K                    1'#:7 *'= 34:<7= <8 ,*-% 2'&,1#2'6 51&&:55<7 ,2*(2,23= 34:<72:5!
       1.250               10          0.052 t             l                            0.085      0.103         0.486      -87.4                                 -88.5         -135.5      fNG.e Kg&N fNN/ g,,*.&NO fc (KN "JOOJ/L ;*.PNO'*N) <*ON*=                               mg(NO= Q.&N0fN* ED_ E[E[_ X9ZZQ"Z9X 69#49VX_ SS;_ \)\ mN//J) #]
                                                                                                                                                                                                F] 6KN ONgOGJ/N (. hGN g/ .fINP(J./ eJ(K (KN !.'*( (. (KN ,*.,.)NO                  RNG.*.3 mN//J) #] RNG.*. amZ "g* Q.] CCDB`_ F[[@ Q.*(K <*g/LN 8(*NN(_ 8'J(N
       0.500           U.K. 2         -0.073 t            l                            -0.035     -0.027         0.586     -21.8                                  -18.3         -104.7      g))'0,(J./ g/O g))JL/0N/( .M (KN g,,GJPgfGN #))'0NO !./(*gP( g/O\.* (KN                 FE[[_ 2JG0J/L(./_ mNGgeg*N F>?[F_ 6NGN,K./N= aD[E` AAF^@[[[_ YgP)J0JGN
       4.750               10          0.282 t               l                          0.354      0.277         0.772 -64.4                                      -61.7         -106.9      ,*.,.)NO !'*N !.)() aJM g/c` J) (KN Gg(N* .M= I!H 5'+'@A'< &F *B*BF C8 &XBB =D@DF       aD[E` AAF^@DA[_ Z0gJG= 0NG.*.O$L(Gge]P.0 ^g/O^ Qg/Pc #] ;N(N*0g/
                                                                                                                                                                                            =<'4C!W!?# VC:8'<? .!@'F C?) I!!H 8'? I,BH +CW'?)C< )CR: C%8'< :'<4!+' >% 8"'           agO0J((NO 415 #2* )!*&`_ Z*JP W.eN agO0J((NO 415 #2* )!*&`_ QJPK.Gg) Z] "gGGN/
                                                                                                                                                                  Source: Tullett Prebon    K>8!+' >% 2>8'?8!CW ;::6@=8!>? C?) ;::!#?@'?8 >? 8"' C==W!+CAW' ;::6@')                 agO0J((NO 415 #2* )!*&`_ @@ 2N)( 2gPHN* m*]_ 8'J(N DF[[_ !KJPgL._ VGGJ/.J)
                                                                                                                                                                                            7>?8<C+8 7>6?8'<=C<8R]                                                                  A[A[F_ 6NGN,K./N= aDFE` CBA^?CF[_ YgP)J0JGN= aDFE` CBA^?CDB_ Z0gJG=

    Corporate Debt                                                                                                                                                                              E] 6KN ONgOGJ/N (. hGN g/ .fINP(J./ eJ(K (KN !.'*( (. (KN N/(*c .M g/ .*ON*         ,N(N*0g//$L(Gge]P.0_ K.eNN$L(Gge]P.0_ fgGGN//$L(Gge]P.0_ -1545/&(
                                                                                                                                                                                            g,,*.&J/L (KN 8gGN J) 5'+'@A'< ,&F *B*BF C8 &XBB =D@DF =<'4C!W!?# VC:8'<?               '5+6/&7 $51 ,#& %&0,51/ 26( %&0,51/ !6 -5//&//!56
                                                                                                                                                                                            .!@']                                                                                   F
                                                                                                                                                                                                                                                                                          6KN Gg)( M.'* OJLJ() .M l.'YJ( WNgG(K !G'f)_ SS!3) (gd JON/(JhPg(J./ /'0fN*
    Prices of firms' bonds reflect factors including investors' economic, sectoral and company-specific                                                                                         D] 6KN ONgOGJ/N M.* :'gGJhNO "JOON*) (. )'f0J( g fJ/OJ/L :'gGJhNO "JO J)            g*N AA[@] m'N (. (KN Gg*LN /'0fN* .M ONf(.* N/(J(JN) J/ (KN)N PKg,(N* FF
                                                                                                                                                                                            5'+'@A'< ,$F *B*BF C8 ,*XBB =D@DF =<'4C!W!?# VC:8'<? .!@']                              Pg)N)_ g P.0,GN(N GJ)( .M (KN ONf(.* N/(J(JN) g/O (KN Gg)( M.'* OJLJ() .M (KNJ*
    expectations                                                                                                                                                                                C] V/ (KN N&N/( (Kg( (KN mNf(.*) (J0NGc *NPNJ&N g :'gGJhNO "JO J/ gOOJ(J./          MNON*gG (gd JON/(JhPg(J./ /'0fN*) J) /.( ,*.&JONO KN*NJ/] # P.0,GN(N GJ)( .M
                                                                                                                                                                                            (. (Kg( .M (KN 8(gGHJ/L W.*)N "JOON*_ (KN mNf(.*) J/(N/O (. P./O'P( g/                  )'PK J/M.*0g(J./ 0gc fN .f(gJ/NO ./ (KN eNf)J(N .M (KN PGgJ0) g/O /.(JPJ/L
    Investment-grade spreads that tightened the most…                                                                                                                                       #'P(J./] 6KN #'P(J./ )KgGG (gHN ,GgPN g( 5'+'@A'< *,F *B*BF C8 ,BXBB CD@DF              gLN/( g( eee]O./GJ/*NPg/.]P.0\cMKP] 6KN 0gJGJ/L gOO*N)) M.* (KN ONf(.*
                                                                                                                                                   Spread*, in basis points                 =<'4C!W!?# VC:8'<? .!@' ./ &Jg *N0.(N &JON.]                                            N/(J(JN) M.* ,'*,.)N) .M (KN)N PKg,(N* FF Pg)N) J)= FDB[ Z] QNe,.*( !N/(N*
    Issuer                                                   Symbol                  Coupon (%)    Yield (%)          Maturity                Current One-day change Last week                  B] 6KN ONgOGJ/N M.* .fINP(J./) (. aJ` (KN 0g//N* g/O P./O'P( .M (KN #'P(J./         m*]_ 8'J(N FF[_ mNN*hNGO "NgPK_ YS DDCCE]
                                                                                                                                                                                            aJM g,,GJPgfGN`_ g/O aJJ` (KN JON/(J(c (KN 8'PPN))M'G "JOON* .* (KN "gPH', "JOON*       E
                                                                                                                                                                                                                                                                                          !g,J(gGJbNO (N*0) ')NO J/ (KJ) Q.(JPN g/O /.( J00NOJg(NGc ONh/NO Kg&N
    Kohl's                                                   KSS                         6.875         5.72        Dec. 15, ’37                     402             –27             471     aJ/ NgPK Pg)N .(KN* (Kg/ (KN 8(gGHJ/L W.*)N "JOON*` J) 5'+'@A'< **F *B*BF C8            (KN 0Ng/J/L) LJ&N/ (. )'PK (N*0) J/ (KN "JOOJ/L ;*.PNO'*N) <*ON*]
    Legrand France                                           LRFP                        8.500         0.82        Feb. 15, ’25                      42             –20             n.a.
    Bank of America                                          BAC                         3.500         0.87        April 19, ’26                     48             –15              62                        AVIATION                                        BUSINESS OPPORTUNITIES                                       BUSINESS OPPORTUNITIES
    Motiva Enterprises                                       MTVD                        6.850         5.20        Jan. 15, ’40                     350             –12             n.a.
    Protective Life Global Funding                           …                           1.170         0.75        July 15, ’25                      36             –12             n.a.                                                                                                                              #''&0-($'& )$.,/($'& +"!0($* %"/ .(#&
    Capital One Bank USA                                                                                                                                            –11             n.a.
                                                                                                                                                                                                  $6-%,5 "//(74*95 .6#,
                                                             …                           3.375         0.62        Feb. 15, ’23                      42
    JPMorgan Chase                                           JPM                         6.400         2.41        May 15, ’38                       70             –10             n.a.            69!32#& ) +$#!4;:%3 ' ,!#7                                                                                         "@<1 =5 ')@.>1E B (@6?E;.>:5 %D>@>1 0-
    Verizon Communications                                   VZ                          4.862         2.77        Aug. 21, ’46                     108             –10             n.a.             8#4/& "%! .#4! (3/ ,5%=:3>                                                                                           *::1.>@6:1 $6D;E@6:1 '09.@657
                                                                                                                                                                                                         *!:31:$5#= +-0.                                                                                                @ #1=E@D?@ A6D;E@6:1 :09.@657 @64
    …And spreads that widened the most                                                                                                                                                                *4!;3#!=<:$= ,%3=:/#!#/                                                                                               @ 8)0<<5C08614 D;=DA4A@E5 0-
    Lloyds Banking                                           LLOYDS                      4.500         1.48         Nov. 4, ’24                     109               9             115                                                                                                                                *::1.>@6:1 $6D;E@6:1 '09.@6A1D7 $6:, C
    Morgan Stanley                                           MS                          3.750         0.55        Feb. 25, ’23                      35               9              28
                                                                                                                                                                                                       220+#),8'2&,1329!                                                                                               !" (@6?E;.>:5 '0;E> -0E >)1 &AD>EA:> 0-
    Nordea Bank Abp                                          NDASS                       0.750         0.71       Aug. 28, ’25                       32               9             n.a.                                                                                                                                    #1=E@D?@7 '@D1 #0, 2+C//2+3
    Apple                                                    AAPL                        2.400         0.39         May 3, ’23                       19               7              14
                                                                                                                                                                                                                                                                                                                               !:1 *=4:1?%@*:=! ":=@%"@
    BNP Paribas                                              BNP                         4.625         1.92      March 13, ’27                       99               7             n.a.
                                                                                                                                                                                                  BUSINESS OPPORTUNITIES                                                                                                        '81%(; &3 )18==8?%=!
    Principal Life Global Funding II                         …                           1.250         0.77       June 23, ’25                       38               7              39
                                                                                                                                                                      6              52
                                                                                                                                                                                                                                                                                                                                ":<=/8( 4:1 @.8 @1</@88
    Bank of America                                          BAC                         3.875         0.87         Aug. 1, ’25                      48
    Jefferies                                                JEF                         4.150         2.14        Jan. 23, ’30                     121               6             121                                                                                                                                       0#18==8?%=$5:/*=8((*3":?
    High-yield issues with the biggest price increases…                                                                                                                                        8&!!#A$ ->5; (58#A&88 ?                                                                                                              67+,+-6,2->9
                                                                                                                                               Bond Price as % of face value                  7(.2$ 8$'9& 7(5% , # 6123+(- !9"+(1""
    Issuer                                                   Symbol                   Coupon (%) Yield (%)            Maturity                Current One-day change Last week                       !$'*1$2-1 2(3 40# /$)%
                                                                                                                                                                                               =AH %:: K,04. GHK< )K94,:99 49 9H.@
    American Airlines                                        AAL                         3.750        10.91       March 1, ’25                 76.250             1.50           65.750
                                                                                                                                                                                               =%<:: 2+.K+04H, >B4,4H,
                                                                                                                                                                                                                                                                                                                        =&&4'& $"'!#& 7*1&:
    Transocean                                               RIG                         6.800        24.92      March 15, ’38                 28.500             1.40           27.346                                                                                                                                 43# !,.%0&/)+' *$3/-32-, 41()%*1
                                                                                                                                                                                               =*,G (K94,:99 7 /: 1,HI (KG:<9
    L Brands                                                 LB                          7.600         6.76       July 15, ’37                108.313             1.34              n.a.                                                                                                                               7*1 #$7$%*7$!" :7=*7&%$&:
    Murphy Oil                                               MUR                         7.050         7.17        May 1, ’29                  99.250             1.25           92.070         '+.. "+G #,)+< @4<:F0C JE6766E7DDLD                                                                                     -%&+'% ,***(%% $!'$#% +" ,$ ('& "%- )%*-
                                                                                                                                                                                                   ---,'%*+$($#"!,)#&
    FirstEnergy                                              FE                          7.375         2.89       Nov. 15, ’31                141.750             1.00          138.755
    Telecom Italia Capital                                   TITIM                       6.375         4.07       Nov. 15, ’33                123.000             1.00              n.a.
                                                                                                                                                                  1.00          106.038
                                                                                                                                                                                                                                                                                                                       ;AB?B(2?>>B2 - 0?(AA?7*1?'47?2
    Xerox                                                    XRXCRP                      6.750         6.19       Dec. 15, ’39                106.250                                       #==6 28=9:55=8 1 #? (C5*?:55 ,/ @85;                                                                                            555.+36*),8/@<36)/*)9)6@*.6)@
    ZF North America Capital                                 ZFFNGR                      4.750         2.81       April 29, ’25               107.950             0.85          106.000
                                                                                                                                                                                                   7=83- #!3"<9(5=?B*AA: *8:<                             %D= *9?":9D@ !3D?=8C A88BA D:08A94CA
    …And with the biggest price decreases                                                                                                                                                    8%5*/9* #%4).5. 8%(.90!$ 8+4)(3%4**5.                        54C -C4J9)H (F3D9I C893C:A +6E, 4C
                                                                                                                                                                                               /) "4-(% 79'5%*4%,5!$ 2 (!15% %5!4/+5%$                    7, D:98C8A9 <8GG 2:":@D:-H #8C< 6/ 94
    Springleaf Finance                                       …                           7.125         3.53      March 15, ’26                117.125            –0.97          115.360                                                                   >E <4AH %D: D:08A9 ;1EE& *@@C8=D98=                                        PRODUCTS
                                                                                                                                                                                                          /) 7(9!154$! 67&
    Ford Motor                                               F                           6.625         3.93        Oct. 1, ’28                118.001            –0.88          115.377                                                                   ':08A94CA 4C $CD:@D."?A 4:?IH
                                                                                                                                                                                                    .#& ##")0$ #7'$.+:$7+
    CIT                                                      CIT                         6.125         2.67       March 9, ’28                122.625            –0.75          123.094                                                                   %,36#/)4(&,+/3)#,2+7043(*5,2
                                                                                                                                                                                                  $#"!+ ##")0$ 42240+)7#+>
    Quad/Graphics                                            QUAD                        7.000        14.55        May 1, ’22                  90.750            –0.75              n.a.                                                                  '"%-%1$-1.1"                                                /)#!+2* %#))2$ 0+.+./ #.3
                                                                                                                                                                                                   *)$$ +.(' ",#!#,-!%&"&                                                                                             02'#)( -#( "# &.+'( 1,* (#)2
    Prime Security Services Borrower                         PRSESE                      5.250         3.04       April 15, ’24               107.000            –0.62          106.384
    Teva Pharmaceutical Finance Netherlands                  …                           2.800         3.40       July 21, ’23                 98.500            –0.55           98.500                                                                                                                                "% *41+, *+ &$'6%6'666!66 5*93!
                                                                                                                                                                                                                                                                                                                        (2* -*( 0*.93*,5 -2.5
    Bombardier                                               BBDBCN                      6.125         7.56       Jan. 15, ’23                 97.250            –0.48           93.375                                                                                                                                 +3*4 245 *41+! 5*93 *41+
    Netflix                                                  NFLX                        4.875         2.81       April 15, ’28               113.625            –0.38          114.500       THE                                                                    ADVERTISE TODAY                                      1, $66# +*) 757*9+1"/5
    *Estimated spread over 2-year, 3-year, 5-year, 10-year or 30-year hot-run Treasury; 100 basis points=one percentage pt.; change in spread shown is for Z-spread.
    Note: Data are for the most active issue of bonds with maturities of two years or more
                                                                                                                                                                                              MARKETPLACE                                                             (800) 366-3975
                                                                                                                                                                                                                                                                     wsj.com/classifieds
                                                                                                                                                                                                                                                                                                                           0/*, *0 +2 8 +2 $ . 2 1
                                                                                                                                                                                                                                                                                                                             /+2121.!",)*3,0
                                                                                                                                                                                              © 2020 Dow Jones & Company, Inc. All Rights Reserved.                                                                      $ $ $* / % 0 & " # ' - 1 ) & 1 (* 3 , 0
                                                                                                                                               Source: MarketAxess
